96 U.S. 128 (1877)
ARTHUR
v.
SUSSFIELD.
Supreme Court of United States.

*129 Mr. Assistant-Attorney-General Smith for the plaintiff in error.
Mr. Edward Hartley, contra.
MR. JUSTICE HUNT delivered the opinion of the court.
The question in this case is as to the proper duty to be imposed.
On the part of the government, it is now insisted that the third and the ninth sections of the act of June 30, 1864, give a partial description of the articles taxed; but that neither is so complete as to exclude the other, and therefore neither description can be applicable: hence it is argued that spectacles must be treated as a non-enumerated article, and that equally resembling two enumerated articles,  to wit, those of which steel is a component and those of which glass is a component,  they must, under the similitude clause of the act of Aug. 30, 1842 (5 Stat. 565), pay the highest rate of duty chargeable on either of the articles they resemble.
We are not able to assent to this course of reasoning. The similitude act applies only to non-enumerated articles. These goods are enumerated. They fall under the description or enumeration of both sections, and if either were absent, the description under the other would be sufficient. Thus, if it were not for that provision of the act describing "manufactures of which steel is a component part," there could be no difficulty in classifying them under that clause which describes "manufactures of which glass shall be a component material;" and if it were not for the provision describing "manufactures of which glass shall be a component material," there could be no difficulty in classifying them under that clause which describes "manufactures of which steel is a component part."
The difficulty, it is said, may be solved in this way: 1st, that in the case of repugnant statutes, the later statute, or, in the case of repugnant provisions of the same statute, the later portion of the act, is deemed to be the last expression of the *130 legislative will; and, 2d, that when the same article is twice enumerated, the lower rate of duty must prevail. To these points many authorities are cited. Potter's Dwarris on Statutes, pp. 170, 744; Powers v. Barney, 5 Blatchf. 202; 2 Taunt. 109; 2 B. & Ad. 818; United States v. Johnson, 17 Wall. 504; United States v. Ulman, 5 Ben. 553.
Without passing upon this point, we prefer to place our opinion upon the connection in which the different articles are found in the statute. Neither in the general use of language nor in commercial designation would it be understood that the unconnected expression, "of which steel is a component part," was intended to embrace spectacles. Steel may or may not form a part of the spectacles. The article will be as perfect without steel as with it. On the other hand, the terms "pebbles for spectacles and all manufactures of which glass shall be a component material," naturally connects the glass manufacture with the spectacles. There could be no spectacles without them. The colorless crystals in spectacles, termed pebbles, and the manufactures of glass used in spectacles, embrace the same idea; to wit, of pebbles or glass for spectacles. The section, we think, was intended to impose a duty of forty per cent on those substances used in the manufacture of spectacles to aid the sight, and which are therein described as pebbles or as glass. The use of spectacles is to aid the sight. The pebbles and the glass are the materials which effect that purpose. The steel is incidental or auxiliary merely, and Congress intended to embrace spectacles under this appropriate designation.
Judgment affirmed.